Citation Nr: 0430485	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety disorder with panic disorder, currently evaluated as 
70 percent disabling.


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1985.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the VA Regional 
Office (RO).  The veteran's rating was increased to 70 
percent in an April 2004 rating decision, effective from 
October 2001.  

While the veteran has, at times, argued only for a 70 percent 
rating, at other times he has claimed that a 100 percent 
rating was warranted, and he also failed to execute and 
return a waiver sent to him with the April 2004 Supplemental 
Statement of the Case (SSOC) withdrawing any outstanding 
issues.  Thus, the rule of AB v. Brown controls, and the 
veteran's claim remains in appellate status.  AB,
 6 Vet. App. 35, 39 (1993).

The veteran requested a hearing before the Board, via his 
February 2002 VA Form 9, however, the record shows he failed 
to report to this hearing.  In October 2004, the Board 
received a statement from the veteran in response to a 
September 2004 notice letter informing him that he failed to 
report to the Board hearing scheduled on his behalf.  That 
statement was received after the most recent SSOC, and the 
veteran did not waive RO consideration of that letter.  This 
is of insignificant consequence, however, because this letter 
is merely duplicative of other letters and communications the 
veteran has already submitted that have been reviewed by the 
RO, such as contentions made in December 2001, February 2002, 
November 2002, and April 2003.  Thus, no further action on 
this matter is required, and the veteran is not prejudiced by 
the Board's consideration of the merits of his case, under 
the specific facts and circumstances of the instant matter.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The veteran's psychiatric symptoms are productive of no 
more than social and industrial impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.

2.  There is no competent medical evidence suggesting gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger to himself or others, intermittent ability 
to perform activities of daily living, disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name; total occupational and social 
impairment is not shown, and even if extant, is not show to 
be due to the service-connected anxiety disorder.  

CONCLUSION OF LAW

The criteria for a schedular rating in excess of 70 percent 
for anxiety disorder with panic disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the claim, including which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the initial AOJ decision was not triggered by 
an application for benefits, but instead by the receipt of a 
routine future VA examination report in November 2001.  In 
October 2003 the RO sent VCAA notice, in which the veteran 
was notified of what was needed to substantiate his claim, 
what hypothetical evidence might be best to submit, what 
evidence he was responsible for submitting, what evidence VA 
would obtain, what VA had already done in his claim, what he 
needed to now do, and of the need to advise VA of or to 
submit any evidence in his possession.  Thereafter, his claim 
was re-adjudicated in the April 2004 rating decision, which 
awarded an increased rating to 70 percent.  An SSOC was also 
issued at that time. 

The veteran was also provided with a copy of rating 
decisions, a statement of the case, and supplemental 
statements of the case.  These documents also served to 
notify the veteran not only of the actions VA had taken in 
his claim, what VA had received from him, and what was 
lacking in his specific claim, but also the pertinent laws 
and the evidence considered.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was re-adjudicated, 
an increased rating was awarded, and an SSOC was issued.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  VA has met its duties to notify 
the veteran under 38 U.S.C.A. §§ 5102, 5103, Pelegrini, and 
38 C.F.R. § 3.159.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's VA records and VA 
compensation and pension examination reports have been 
obtained and associated with the claims folder.  Private 
medical reports were obtained, and he was notified of VA's 
assistance in this regard at the appropriate stages in the 
claims processing process.  He was scheduled for his 
requested hearing with the Board, but he failed to report.  
Repeated development has been conducted at each stage of the 
appellate process, when the veteran notified VA that 
additional evidence may exist.  He was fully informed that he 
failed to report to this hearing.  He replied by letter, 
which contained contentions that were duplicative of 
information already of record, and already considered by the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993). Thus, the duty 
to assist has also been met.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records (SMRs) and all other evidence of 
record pertaining to the history of the veteran's service-
connected anxiety disorder with panic disorder.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  

A January 1986 rating decision established service connection 
for an "anxiety reaction," noting that the veteran's SMRs 
revealed a diagnosis of an anxiety attack.  A 10 percent 
rating was assigned under Diagnostic Code 9400.  

Currently, the veteran claims that his symptoms are impairing 
his family relations, mood, and appearance.  Specifically, he 
avers that he has had weight gain (affecting his appearance), 
and, essentially, that VA has decided his claim too 
efficiently-he avers that the November 2001 rating decision 
came too soon after the October 2001 VA examination report, 
and that a "snap decision" was made in his case.  He also 
claims he could make more money at his job but for his 
service-connected disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  (Italics added.)  

The severity of service-connected anxiety disorder with panic 
disorder is ascertained, for VA rating purposes, by 
application of the criteria set forth in Diagnostic Code 
9400.  See 38 C.F.R. § 4.130.  The veteran's current 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; a difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  

A higher schedular 100 percent rating contemplates total 
occupational and social impairment.  This total occupational 
and social impairment, under Diagnostic Code 9400, would be 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The regulations require that when there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After longitudinal review of the record, the evidence is 
clear that a 100 percent schedular evaluation is not 
warranted for the veteran's service-connected anxiety 
disorder with panic disorder, because total occupational and 
social impairment is simply never shown to have occurred, as 
contemplated by Diagnostic Code 9400.  

The findings of an October 2001 VA compensation and pension 
examination reveal that objectively, the veteran drove 
himself to the examination, arriving about one half hour 
early.  He appeared well groomed and dressed appropriately 
for the weather.  He appeared in no acute distress.  He was 
alert and oriented in all spheres.  His mood was anxious and 
his affect varied according to his thought content.  His 
speech was clear, at an appropriate rate and volume, but he 
would frequently burp and make noises in his nose which 
occurred when he was anxious.  He was relevant and coherent.  
He maintained good concentration and there was no impairment 
noted of either recent or remote memory.  There were no loose 
associations or obsessions.  Insight and judgment were 
considered fair.  There was no evidence of auditory or visual 
hallucinations.  He was considered competent to manage his 
funds.  He was assessed with generalized anxiety disorder, 
chronic.  His Global Assessment of Functioning (GAF) score 
was 52.  The examiner also commented that the veteran's last 
compensation and pension examination was reviewed, but there 
were no clinically significant changes in his condition since 
that time.  

On the October 2002 VA examination, the veteran reported 
generally feeling tense, close to anger and sometimes panicky 
during the daytime hours.  On the night shift, when he works 
as a dispatcher, he feels he is able to avoid people, remain 
more isolated and feel relatively under control.  In recent 
months, he reports feeling worse as a result of current 
events.  The examiner diagnoses panic disorder without 
agoraphobia, and assessed the veteran with a "substantial 
occupational impairment" after obtaining an oral and 
subjective medical history.  He stated that the veteran 
continued to have a high degree of symptomatology, not 
relieved adequately by medication.  The examiner noted the 
veteran sometimes has depressive moods.  The examiner 
provided a GAF score of 45.  

Outpatient treatment reports note that the veteran's his 
speech was coherent, there was no evidence of delusions or 
hallucinations, no evidence of suicidal or homicidal ideation 
or plans, and his cognition was intact in March 2003.  At 
that time his GAF score was 60.  Similar findings were noted 
in June 2003.  In August 2003 his affect was anxious, 
depressed, and angry.  Symptoms were noted to be severe.  In 
October 2003 severe panic attacks were reported.  His speech 
was coherent, and suicidal and homicidal ideations were 
denied.  

After considering the evidence above, the Board finds there 
is no evidence of a gross impairment in thought processes or 
communication; impaired speech; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); a disorientation to time or 
place; or a memory loss approximating the severity of a loss 
for the names of close relatives, own occupation, or own 
name.  It is these types of profound signs and symptoms which 
contemplate the assignment of a 100 percent total schedular 
rating under Diagnostic Code 9400.  The veteran is employed 
full time, albeit at a lesser paying night shift job, and has 
been found competent to manage his own funds by examiners.  

Moreover, the veteran's GAF score has fluctuated from 
approximately 45 to 60 during the course of the appeal.  A 
GAF score of 41 to 50 indicates serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  GAF scores are defined under the 
provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV) and are to be considered in the 
evaluation of the veteran's psychiatric disability.  
38 C.F.R. § 4.125 (2002).  Thus, during the course of the 
appeal, the veteran's GAF scores represent symptomatology of 
moderate to serious.  When considering the GAF scores with 
the evidence as a whole, the Board finds that the veteran's 
psychiatric disorder is adequately rated as 70 percent 
disabling under the schedular criteria.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

In this regard, the Board finds no evidence of frequent 
hospitalizations or marked interference with employment 
occurring in conjunction with the instant appeal to implicate 
the provisions of 38 C.F.R. § 3.321(b)(1).  In fact, while 
the evidence shows that the veteran took a pay cut in 
relation to a position which was more suitable with his 
disability, he is, in fact, still working for the same 
employer as for the last 16 years.  The veteran was also 
hospitalized for panic attacks several years ago; however, 
there is no evidence of such hospitalization episodes 
currently.  Also, although a May 2001 "discharge summary" 
is of record, these reports relate to the veteran's 
enrollment in a non-inpatient treatment program, and show 
that after the initial intake appointment, the veteran only 
attended one additional session.  He specifically reported 
that he had not been recently hospitalized in those records.  
Thus, the record does not show that frequent periods of 
hospitalization have occurred during the pendency of the 
instant appeal.  

While there is obvious impairment with employment, the Board 
finds the schedular criteria adequately compensate the 
veteran for such impairment, and there is no evidence of an 
exceptional or unusual disability picture in this case.  The 
degrees of disabilities specified in the Schedule are 
considered adequate to compensate average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Here, the veteran is in receipt of 70 percent disability 
compensation in addition to full time employment.  The 
veteran's GAF scores indicate moderate to serious impairment, 
and, when considered with all of the evidence, do not reveal 
marked  interference with employment.  The absence of 
evidence presenting exceptional circumstances preponderates 
against referring the claim for consideration of an extra-
schedular rating for the service-connected disability.  The 
disability is appropriately rated under the schedular 
criteria.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  .


ORDER

An increased rating for service-connected anxiety disorder 
with panic disorder is denied.  



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



